NUMBER 13-09-00311-CV

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                    CORPUS CHRISTI - EDINBURG
______________________________________________________________

OSCAR FLORES,                                                                Appellant,

                                            v.

DAIMLER CHRYSLER FINANCIAL
SERVICES AMERICAS LLC., ET AL.,                    Appellees.
_____________________________________________________________

           On appeal from the County Court at Law No. 5
                    of Hidalgo County, Texas.
______________________________________________________________

                         MEMORANDUM OPINION

                   Before Justices Rodriguez, Garza, and Vela
                       Memorandum Opinion Per Curiam

      Appellant, Oscar Flores, attempted to perfect an appeal from orders entered by the

County Court at Law No. 5 of Hidalgo County, Texas, in cause number CL-08-0038-E. The

orders were signed on April 8, 2009, and appellant filed a notice of appeal on May 8, 2009.
       On June 19, 2009, the Clerk of this Court notified appellant that it appeared the

notice of appeal was not timely filed. Appellant was advised that, if the defect was not

corrected within ten days from the date of receipt of this Court’s letter, the appeal would

be dismissed. Thereafter, appellant filed a motion to realign the parties and change style

of case, requesting this appeal now be considered a petition for writ of mandamus.

Appellant has not responded to this Court’s defect letter concerning the timeliness of the

appeal.

       Contemporaneous with the filing of appellant’s motion to realign the parties and

change style of case, appellant filed a Petition for Writ of Mandamus under this cause

number, 13-09-00311-CV. Appellant’s motion to realign the parties and thereby change

style of case is DENIED. The Petition for Writ of Mandamus filed under this cause

number, 13-09-00311-CV is hereby transferred to cause number 13-09-00488-CV.

Appellant is responsible for paying fees for the filing of the Petition for Writ of Mandamus

in cause number 13-09-00488-CV.

       The Court, having examined and fully considered the documents on file, appellant’s

failure to timely perfect his appeal, and appellant’s failure to respond to this Court’s notice,

is of the opinion that the appeal should be dismissed for want of jurisdiction. Accordingly,

the appeal is hereby DISMISSED FOR WANT OF JURISDICTION. See TEX . R. APP. P.

42.3(a)(c).

                                                                  PER CURIAM

Memorandum Opinion delivered and
filed this 25th day of August, 2009.




                                               2